EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa A. Lavenue (Reg. No. 47,737) on March 12, 2021.
The application has been amended as follows: 
In the claims:
1.  (Currently Amended) A biopolymer blend comprising a combination of three components:
a)	poly (butylene adipate-co-terephthalate) (PBAT);
b)	polylactic acid (PLA); and
engineered proteinaceous eggshell nanoparticles (PENP), 
wherein the PENP is present in an amount of between 0.5 to 2.0% wt. of the biopolymer blend; wherein the PENP are between the size of 10-25 nanometers; wherein the PENP are highly crystalline, irregular, and porous; and 
wherein the PBAT and PLA are present in a 70:30 ratio.

2-3.  (Canceled)

4.  (Previously Presented) The biopolymer blend of claim 1, wherein the PLA is derived from a renewable agriculture based source.



14.  (Currently Amended) The biopolymer blend of claim 1 wherein the PENP is present in an amount of between 0.5 to 1.0% wt. of the biopolymer blend.

15.  (Currently Amended) The biopolymer blend of claim 1 wherein the PENP is present in an amount of 2.0% wt. of the biopolymer blend.

16-17.  (Canceled)

18.  (Previously Presented) The biopolymer blend of claim 4, wherein the renewable agriculture based source is at least one of: corn, com starch, tapioca roots, tapioca chips, tapioca starch, sugar beets, or sugarcane.

19.  (Canceled)

20.  (Currently Amended) The biopolymer blend of claim 1, wherein the PENP is present in an amount of between 0.5 to 1.0% wt. of the biopolymer blend.

21-27. (Canceled)

* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 4, 14, 15, 18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-12 (Group II) directed to an invention non-elected without traverse.  Accordingly, claims 6-12 have been cancelled.

Response to Amendment
The rejection of claims 2, 3, 13, 16, 19, and 24 under 35 U.S.C. 103 as being unpatentable over Orts et al. (US 2018/0273746 A1) in view of Liu et al. (US 2014/0323616 A1) and He et al. (CN 102002187 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 4, 14, 15, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Orts et al. (US 2018/0273746 A1) in view of Liu et al. (US 2014/0323616 A1) and He et al. (CN 102002187 A) has been overcome by amendment.
The rejection of claims 5, 17, 21-23, and 25-27 under 35 U.S.C. 103 as being unpatentable over Orts et al. (US 2018/0273746 A1) in view of Liu et al. (US 2014/0323616 A1), He et al. (CN 102002187 A), and Wang et al. (CN 103131068 A) has been rendered moot  by the cancellation of these claims.

Response to Arguments
In light of the amendments, Applicant’s arguments regarding the previous prior art rejections (see pages 5-8 of the response filed March 11, 2021) have been fully considered and are persuasive.  Accordingly, a new rejection over the combined teachings of {Orts et al. (US 2018/0273746 A1), Liu et al. (US 2014/0323616 A1), He et al. (CN 102002187 A), and Wang et al. (CN 103131068 A)} has not been made. 

Allowable Subject Matter
Claims 1, 4, 14, 15, 18, and 20 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 12, 2021